In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1771V
                                          UNPUBLISHED


    JOEL WILSON,                                                Chief Special Master Corcoran

                         Petitioner,                            Filed: August 17, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Tetanus Diphtheria acellular
                                                                Pertussis (Tdap) Vaccine; Influenza
                         Respondent.                            (Flu); Brachial Neuritis


Kathleen Margaret Loucks, Lommen Abdo Law Firm. Minneapolis, MN, for Petitioner.

Wei Kit Tai, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

      On December 7, 2020, Joel Wilson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered brachial neuritis of the left arm and
shoulder as a result of influenza (“flu”) and tetanus, diphtheria, and pertussis (“Tdap”)
vaccines administered to him on December 13, 2018. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On June 28, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On August 17, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $57,492.99 (comprised
of $55,000.00 for pain and suffering and $2,492.99 for past unreimbursable expenses).
Proffer at 2. In the Proffer, Respondent represented that Petitioner agrees with the
1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $$57,492.99 (comprised of $55,000.00 for pain and suffering and
$2,492.99 for past unreimbursable expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                      )
    JOEL WILSON,                                      )
                                                      )
                 Petitioner,                          )
                                                      )    No. 20-1771V
    v.                                                )    Chief Special Master Corcoran
                                                      )    ECF
    SECRETARY OF HEALTH AND HUMAN                     )
    SERVICES,                                         )
                                                      )
                 Respondent.                          )
                                                      )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On December 7, 2020, Joel Wilson (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), alleging that he suffered a brachial neuritis of the left shoulder as a result of an

influenza (“flu”) and tetanus, diphtheria, and acellular pertussis (“Tdap”) vaccine administered to

him on December 13, 2018.

         On June 28, 2021, the Secretary of Health and Human Services (“respondent”) filed a

Vaccine Rule 4(c) Report indicating that this case is appropriate for compensation under the

terms of the Act for a shoulder injury related to vaccine administration (“SIRVA”) Table injury.1

ECF No. 20. On June 28, 2021, the Chief Special Master issued a Ruling on Entitlement finding

petitioner entitled to compensation. ECF No. 21.




1
 Respondent does not concede that petitioner suffered brachial neuritis (“BN”) or that any
alleged symptoms of BN were causally related to vaccine administration. Accordingly, the
proffer on award of compensation is limited to petitioner’s SIRVA only.
I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $55,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that he incurred past unreimbursable expenses

related to his vaccine-related injury. Respondent proffers that petitioner should be awarded past

unreimbursable expenses in the amount of $2,492.99. See 42 U.S.C. § 300aa-15(a)(1)(B).

Petitioner agrees.

       The above amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following2: a lump sum payment of $57,492.99, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Joel Wilson:                                 $57,492.99




2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                         Respectfully submitted,

                         BRIAN M. BOYNTON
                         Acting Assistant Attorney General

                         C. SALVATORE D’ALESSIO
                         Acting Director
                         Torts Branch, Civil Division

                         HEATHER L. PEARLMAN
                         Deputy Director
                         Torts Branch, Civil Division

                         DARRYL R. WISHARD
                         Assistant Director
                         Torts Branch, Civil Division

                         s/ Wei Kit (Ricky) Tai
                         WEI KIT (RICKY) TAI
                         Trial Attorney
                         Torts Branch, Civil Division
                         U.S. Department of Justice
                         P.O. Box 146
                         Ben Franklin Station
                         Washington, D.C. 20044-0146
                         Direct dial: (202) 598-7705
                         Wei.Tai@usdoj.gov

Dated: August 17, 2021




                            3